Exhibit CENTEX CORPORATION AMENDED AND RESTATED 1 (Amended and Restated Effective February 11, 2009) 1.Purpose The purpose of this Plan is to assist Centex Corporation, a Nevada corporation, in attracting and retaining as officers and key employees of the Company and its Affiliates, and as non-employee directors of the Company, individuals of training, experience and ability and to furnish additional incentive to such individuals by encouraging them to become owners of Shares of the Company’s capital stock, by granting to such individuals Incentive Options, Nonqualified Options, Restricted Stock, or any combination of the foregoing.Nonqualified Options granted hereunder are intended to be exempt from the requirements of Section 409A of the Code, and the Plan shall be interpreted and administered in a manner consistent with that intent. 2.Definitions Unless the context otherwise requires, the following words as used herein shall have the following meanings: “Act” — The Securities Exchange Act of 1934, as amended. “Affiliates” — Any corporation or other entity which is a direct or indirect parent or subsidiary (including, without limitation, partnerships and limited liability companies) of the Company; provided, however, that such entity shall be considered an Affiliate only if it would be aggregated and treated as a single employer with the Company under Section 414(b) of the Code (controlled group of corporations) or Section 414(c) of the Code (group of trades or businesses under common control), as applicable, but in applying such Code Sections, an ownership threshold of 50% shall be used as a substitute for the 80% minimum ownership threshold that appears in, and otherwise must be used when applying, the applicable provisions of (a) Section 1563 of the Code and the regulations thereunder for determining a controlled group of corporations under Section 414(b) of the Code, and (b) Treasury Regulation Section 1.414(c)-2 for determining the trades or businesses that are under common control under Section 414(c) of the Code. “Agreement” — The written agreement between the Company and the Optionee evidencing the Option granted by the Company and the understanding of the parties with respect thereto. “Board” — The Board of Directors of the Company as the same may be constituted from time to time. “Code” — The Internal Revenue Code of 1986, as amended from time to time. “Committee” — The Committee provided for in Section 3 of this Plan, as such Committee may be constituted from time to time. “Company” — Centex Corporation, a Nevada corporation. “Fair Market Value” — As of a particular date, (i)(A) if Shares are listed on a national securities exchange, the closing price per Share, as reported on the consolidated transaction reporting system for the New York Stock Exchange or such other national securities exchange on which Shares are listed that is at the applicable time the principal market for the Shares, or any other source selected by the Committee, or, if there shall have been no such sales so reported on that date, on the last preceding date on which such a 1 sale was so reported, (B) if Shares are not so listed, the mean between the closing bid and asked price of Shares on that date, or, if there are no quotations available for such date, on the last preceding date on which such a quotation was reported, as reported on a recognized quotation system selected by the Committee, or, if not so reported, then as reported by The Pink Sheets LLC (or a similar organization or agency succeeding to its functions of reporting prices), or (C) at the discretion of the Committee, the value of Shares determined in good faith by the Committee, or (ii) if applicable, the price per share as determined in accordance with the procedures of a third party administrator retained by the Company to administer the Plan.Any determination of Fair Market Value shall be consistent with Section 422 of the Code and the Treasury Regulations and other guidance thereunder with regard to Incentive Options and Section 409A of the Code and the Treasury Regulations and other guidance thereunder with regard to Nonqualified Options.For purposes of valuing Shares to be made subject to Incentive Options, the Fair Market Value of stock shall be determined without regard to any restriction other than one which, by its terms, will never lapse. “Incentive Option”— Stock Options that are intended to satisfy the requirements of Section 422 of the Code and Section 16 of this Plan. “Non-employee Director” — An individual who satisfies the requirements of Rule16b-3 promulgated under the Act. “Nonqualified Options” — Stock Options which do not satisfy the requirements of Section 422 of the Code. “Option” — An option to purchase one or more Shares of the Company granted under and pursuant to the Plan. Such Option may be either an Incentive Option or a
